                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GARY FRANCIS FISHER, F85263,                       Case No. 18-cv-06065-SK (PR)
                                   8                    Plaintiff,
                                                                                            ORDER OF TRANSFER
                                   9             v.

                                  10     DIRECTOR OF OPERATIONS OF CDCR,
                                  11                    Defendant(s).

                                  12          Plaintiff, a prisoner at the California Health Care Facility, Stockton (CHCF), has filed a
Northern District of California
 United States District Court




                                  13   pro se complaint for injunctive relief regarding the conditions of his confinement at CHCF. A

                                  14   substantial part of the events or omissions giving rise to the claim(s) occurred, and the named/

                                  15   viable defendants reside, in the counties of San Joaquin and Sacramento, which lie within the

                                  16   venue of the Eastern District of California. See 28 U.S.C. § 84(b). Venue therefore properly lies

                                  17   in the Eastern District. See id. § 1391(b).

                                  18          Accordingly, IT IS ORDERED that, in the interest of justice and pursuant to 28 U.S.C. §

                                  19   1406(a), this action be TRANSFERRED to the United States District Court for the Eastern District

                                  20   of California.

                                  21          The clerk shall transfer this matter forthwith.

                                  22          IT IS SO ORDERED.

                                  23   Dated: October 24, 2018

                                  24                                                    ______________________________________
                                                                                        SALLIE KIM
                                  25                                                    United States Magistrate Judge
                                  26
                                  27

                                  28
